

116 HR 3875 IH: To prohibit Federal funding from being used for the purchase or use of facial recognition technology, and for other purposes.
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3875IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Ms. Tlaib introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit Federal funding from being used for the purchase or use of facial recognition
			 technology, and for other purposes.
	
		1.Prohibiting Federal funding for facial recognition technology
 (a)In generalNo Federal funds may be used for the purchase or use of facial recognition technology. (b)Facial recognition technology definedIn this Act, the term facial recognition technology means technology which facilitates or otherwise enables an automated or semi-automated process that assists in identifying an individual based on the physical characteristics of the individual’s face, or that logs characteristics of an individual’s face, head, or body to infer emotion, associations, activities, or the location of an individual.
 (c)Effective dateThis Act shall take effect on the date that is 30 days after the date of enactment of this Act. 